958 F.2d 361
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Joseph M. CRAVEIRO, Jr., Petitioner, Appellant,v.UNITED STATES of America, Respondent, Appellee.
No. 91-1953.
United States Court of Appeals,First Circuit.
Filed March 17, 1992

Joseph M. Craveiro, Jr. on brief pro se.
Lincoln C. Almond, United States Attorney, Seymour Posner, Assistant United States Attorney, and Joseph Douglas Wilson, Attorney, United States Department of Justice, on brief for appellee.
Before Torruella, Circuit Judge, Campbell, Senior Circuit Judge, and Cyr, Circuit Judge.
Per Curiam.


1
After carefully reviewing the briefs filed by the parties and the record below, we affirm the judgment of the district court denying appellant's motion under 28 U.S.C. § 2255 for essentially the reasons stated in the district court's Memorandum and Order of August 26, 1991.